UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6712



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES HOWARD BURNETTE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-94-
249-K, CA-99-3623-MJG)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Howard Burnette, Appellant Pro Se. Mythili Raman, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Howard Burnette seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000) as untimely under the AEDPA.    We have reviewed the record and

the district court’s opinion and find no reversible error.       Ac-

cordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     See United States

v. Burnette, Nos. CR-94-249-K; CA-99-3623-MJG (D. Md. May 11,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the order from which Burnette appeals was filed on
May 10, 2000, it was entered on the district court’s docket sheet
on May 11, 2000. May 11, 2000, is therefore the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2